PER CURIAM.
Appellant appeals a judgment and sentence wherein the court sentenced the appellant to a term of 15 years but suspended all of the term except for one year and one day. The sentence further provided that after serving the year and a day the appellant would be placed on probation for a period of 15 years.
We hereby amend the sentence to place the appellant on probation for the remainder of the 15 years after serving the year and a day, since 15 years was the maximum sentence.
The remaining points on appeal have been given consideration and are found to be without merit.
The judgment and sentence as amended are hereby affirmed.
HOBSON, Acting C. J., and GRIMES and OTT, JJ., concur.